On Motion to Dismiss.
The opinion of the court was delivered by
Spencer, J.
The appellee has filed in this court his affidavit to the effect that the judgment appealed from was rendered by the consent and agreement of the parties to this suit. He prays that the appeal be dismissed.
*142Appellants deny the allegations of the appellee, and ask that the canse be remanded to try the issue thus made. Consent decrees cannot be appealed from ; but this court cannot sit as one of original ¡jurisdiction to try the issue here raised.
It is therefore ordered and decreed that this cause be remanded to the court a qua, for the sole purpose of trying the question, whether or not the decree appealed from in this cause was rendered by consent and agreement of parties.